DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 26 April 2022. Claims 1 and 4-18 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the first longitudinal axis and the second longitudinal axis running at an orientation relative to one another (see Figure 8), does not reasonably provide enablement for the first longitudinal axis and the second longitudinal axis running parallel to one another. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The examiner can find no mention of the axes running parallel to one another in the current disclosure.
	Note: It appears that amending lines 1-2 of claim 7 to read “wherein the first longitudinal axis and the second longitudinal axis run generally parallel to one another” would overcome this rejection. For examination purposes, claim 7 will be treated as reading as such.
Claim 10 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the fourth portion being oriented longitudinally substantially between the second portion and the third portion (see page 8, lines 16-17), does not reasonably provide enablement for the fourth portion being oriented longitudinally between the second portion and the third portion. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The wording of claim 10 essentially indicates that the whole of the fourth portion is located entirely between the second portion and the third portion.
	Note: It appears that amending lines 1-2 of claim 10 to read “wherein the longitudinal fourth portion is oriented longitudinally substantially between the second portion and the third portion” would overcome this rejection. For examination purposes, claim 10 will be treated as reading as such.
Claim 14 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the second aperture and the third aperture being laterally offset from the first longitudinal axis in the implantable fixation device (see page 8, lines 3-7), does not reasonably provide enablement for the second aperture and the third aperture being laterally offset to the same degree from the first longitudinal axis in the implantable fixation device. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The examiner can find no mention of the second and third apertures being laterally offset to the same degree from the first longitudinal axis.
	Note: It appears that amending lines 1-2 of claim 14 to read “wherein the second aperture and the third aperture are laterally offset generally to the same degree from the first longitudinal axis” would overcome this rejection. For examination purposes, claim 7 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad et al. (U.S. Patent 8,535,355).
Prasad et al. disclose (as to claim 1) an implantable fixation device (40) comprising a longitudinal first portion (i.e. portion defined by left-most side of 46 as best seen in Figure 3A) extending in a first longitudinal direction (i.e. direction defined from top-to-bottom as best seen in Figure 3A) along the implantable fixation device, the longitudinal first portion including a plurality of first apertures (49 and 51) situated along a first longitudinal axis (i.e. axis defined between centers of 49 and 51) in the implantable fixation device; a second portion (58) extending from a first end (48) of the longitudinal first portion, the second portion including at least a second aperture (59) that is laterally offset from (i.e. via 69) the first longitudinal axis in the implantable fixation device; a third portion (60) extending from a second end (50) of the longitudinal first portion, the third portion including at least a third aperture (61) that is laterally offset from (i.e. via 71) the first longitudinal axis in the implantable fixation device; and a longitudinal fourth portion (i.e. portion defined by right-most side of 46 as best seen in Figure 3A), the longitudinal fourth portion extending alongside the longitudinal first portion in the first longitudinal direction but separated laterally from the longitudinal first portion by at least a first longitudinal channel (i.e. channel defined between 58 and 62) and a second longitudinal channel (56), the first longitudinal channel and the second longitudinal channel extending in the first longitudinal direction and separated from one another by a first connecting portion (i.e. portion defined by top-most side of 46 as best seen in Figure 3A) that extends laterally between the longitudinal first portion and the longitudinal fourth portion to connect the longitudinal first portion to the longitudinal fourth portion, the longitudinal fourth portion including at least a fourth aperture (53 or 55) therein, wherein (as to claim 4) the second portion and the third portion extend in opposite directions from (i.e. the second portion extends from 48 up, and the third portion extends from 50 down as best seen in Figure 3A) the longitudinal first portion, wherein (as to claim 5) the fourth aperture is laterally offset from (i.e. to the right of) the first longitudinal axis in the implantable fixation device (see Figure 3A), wherein (as to claim 6) the longitudinal fourth portion includes a plurality of fourth apertures (53 and 55) situated along a second longitudinal axis (i.e. axis defined between centers of 53 and 55) in the implantable fixation device, wherein (as to claim 7) the first longitudinal axis and the second longitudinal axis run generally parallel to one another in the implantable fixation device (i.e. due to the device having an approximately square shape, see column 3, lines 2-4), wherein (as to claim 9) the device further comprises a third longitudinal channel (i.e. channel defined between 60 and 64) extending in the first longitudinal direction, the third longitudinal channel separated from the second longitudinal channel by a second connecting portion (i.e. portion defined by bottom-most side of 46 as best seen in Figure 3A) that extends laterally between the longitudinal first portion and the longitudinal fourth portion to connect the longitudinal first portion to the longitudinal fourth portion, wherein (as to claim 11), in the first longitudinal direction, the entirety of the longitudinal fourth portion is located between the first end and the second end of the longitudinal first portion (see annotated Figure below), wherein (as to part of claim 12) the first longitudinal channel has side edges (i.e. right-most edge of 58 and left-most edge of 62 as best seen in Figure 3A) extending in the first longitudinal direction and the second channel has straight side edges (i.e. left-most and right-most edges of 56 as best seen in Figure 3A) extending in the longitudinal direction, wherein (as to claim 14) the second aperture and the third aperture are laterally offset generally to the same degree from (i.e. via 69 and 71) the first longitudinal axis in the implantable fixation device, wherein (as to claim 15) the device is in the form of a plate (see column 2, lines 43-45), wherein (as to claim 16) respective edges (i.e. left-most edges as best seen in Figure 3A) of the longitudinal first portion, the second portion, and the third portion form a U-shape (see annotated Figure below) in the implantable fixation device, wherein (as to claim 17) the first longitudinal channel includes an open first end (i.e. top-most end as best seen in Figure 3A), and wherein (as to claim 18) the second longitudinal channel includes a closed first end (i.e. top-most end of 56 as best seen in Figure 3A) and a closed second end (i.e. bottom-most end of 56 as best seen in Figure 3A) such that, along a top surface (42) of the implantable fixation device, the second longitudinal channel is fully surrounded by material of the implantable fixation device (see Figure 3A) (see annotated Figure below, Figures 1-12, and column 2, line 43 – column 6, line 62).

    PNG
    media_image1.png
    343
    350
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (U.S. Patent 8,535,355), as applied to claim 6 above.
Prasad et al. disclose wherein the fixation device has an approximately square shape (i.e. resulting in the first and second longitudinal axes being approximately parallel to one another, see column 3, lines 2-4); however, fail to explicitly disclose wherein the first longitudinal axis and the second longitudinal axis run parallel to one another in the implantable fixation device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Prasad et al. with wherein the fixation device has a square shape (i.e. resulting in the first and second longitudinal axes being parallel to one another) in order to provide a desired shape for bone fixation, since the applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing parallel axes (see In re Dailey and Eilers, 149 USPQ 47 (1966)).
	Note: This rejection is only being provided in the event that the disclosure does provide support for the subject matter of claim 7.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (U.S. Patent 8,535,355), as applied to claim 1 above.
Regarding claim 12, Prasad et al. disclose the claimed invention except for wherein the first longitudinal channel has straight side edges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Prasad et al. with wherein the first longitudinal channel has straight side edges in order to provide a desired shape for bone fixation, since the applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing parallel axes (see In re Dailey and Eilers, 149 USPQ 47 (1966)).
Regarding claim 14, Prasad et al. disclose the claimed invention except for wherein the second aperture and the third aperture are laterally offset to the same degree from the first longitudinal axis in the implantable fixation device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Prasad et al. with wherein the second aperture and the third aperture are laterally offset to the same degree from the first longitudinal axis in the implantable fixation device, in order to provide a desired shape for bone fixation, since such a modification would have involved a mere change in the size of (i.e. change in size of an angle of) a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)).
Note: This rejection is only being provided in the event that the disclosure does provide support for the subject matter of claim 14.
Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant’s arguments with respect to claims 1, 4-7, 9-12 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775